                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   SOUTH BEND DIVISION

 GARY E. SINGLETON,

                          Petitioner,

         v.                                                CAUSE NO. 3:18-CV-465-DRL-MGG

 WARDEN,

                          Respondent.

                                        OPINION AND ORDER

        Gary E. Singleton is a prisoner at the Indiana State Prison. Without a lawyer, he filed a habeas

corpus petition challenging the prison disciplinary hearing where a disciplinary hearing officer (DHO)

found him guilty of Destruction of State Property in violation of B-215 and sanctioned him with the

loss of 60 days earned credit time on March 29, 2018, under case number ISP 18-03-422. ECF 1. He

raises two grounds in his petition. Id. The Warden filed a response. ECF 7. Mr. Singleton did not file

a traverse even though the court enlarged the deadline and granted him additional time to do so. ECF

8. Mr. Singleton was cautioned if he did not respond by the deadline, the court could rule without a

traverse. Id. The deadline has long since passed, and it is time to rule on his habeas corpus petition.

        First, Mr. Singleton argues he was not provided with 24-hour notice of the charge before the

hearing was held. Wolff v. McDonnell, 418 U.S. 539 (1974), requires an inmate be given 24-hour advance

written notice of the factual basis of the charge against him. Here, Mr. Singleton was given notice of

the charge on March 28, 2018, at 8:10 a.m. ECF 7-4. His hearing was conducted the next day, March

29, 2018, shortly after 11:00 a.m. Thus, Mr. Singleton had more than 26-hour notice of the charge

prior to his hearing, so his first ground is not a basis for habeas corpus relief.

        Second, Mr. Singleton argues he was denied the right to appeal the finding of guilt to the Final

Reviewing Authority. Wolff delineates the due process rights that must be afforded to inmates before
prison officials can extend the duration of their confinement, but the right to an appeal is not among

those rights. The rules of the Indiana Department of Correction provide for the right to appeal. See

Disciplinary Code for Adult Offenders, Policy 02-04-101, Section X.1 However, violations of prison

rules are not a basis for federal habeas corpus relief. “In conducting habeas review, a federal court is

limited to deciding whether a conviction violated the Constitution, laws, or treaties of the United

States.” Estelle v. McGuire, 502 U.S. 62, 68 (1991). Therefore, this second ground is not a basis for

habeas corpus relief.

        If Mr. Singleton wants to appeal this decision, he does not need a certificate of appealability

because he is challenging a prison disciplinary proceeding. See Evans v. Circuit Court, 569 F.3d 665, 666

(7th Cir. 2009). However, he may not proceed in forma pauperis on appeal because the court finds

pursuant to 28 U.S.C. § 1915(a)(3) that an appeal in this case could not be taken in good faith.

Nevertheless, if Mr. Singleton files a notice of appeal, he may ask the United States Court of Appeals

for leave to proceed in forma pauperis by filing a motion with that court along with a copy of this order

demonstrating that he has already been denied leave to proceed in forma pauperis by this court.

        For these reasons, the court:

        (1) DENIES the habeas corpus petition (ECF 1);

        (2) DIRECTS the clerk to enter judgment; and

        (3) DENIES Gary E. Singleton leave to proceed in forma pauperis on appeal.

        SO ORDERED.

        November 26, 2019                               s/ Damon R. Leichty
                                                        Judge, United States District Court




1See https://www.in.gov /idoc/files/02-04-101_The_Disciplinary_Code_for_Adult_Offenders___6-1-
2015.pdf.


                                                   2
